Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 29, 2018

The Court of Appeals hereby passes the following order:

A18A1671. IN THE INTEREST OF R. W. et al., CHILDREN.

      The juvenile court terminated the parental rights of Therian Wimbush and
Recardo Wimbush, Sr., as to nine of their ten children. Eight of the children and both
parents filed applications for discretionary review. See Case Nos. A18D0282
(children), A18D0310 (parents). On February 12, 2018, this Court granted the
applications and informed the parties they had ten days to file a notice of appeal in
the trial court. See OCGA § 5-6-35 (g) (“Within ten days after an order is issued
granting the appeal, the applicant, to secure a review of the issues, shall file a notice
of appeal as provided by law.”); see also Riley v. State, 280 Ga. 267, 268 (626 SE2d
116) (2006).
      The children filed their notice of appeal on February 22, 2018. It has been
docketed here as Case No. A18A1670. The parents, however, did not file their notice
of appeal until February 23, which was eleven days after we issued our order granting
their application for discretionary review. The timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction upon this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because the parents’ notice of appeal was
not timely filed, we lack jurisdiction to consider their appeal. Accordingly, this
appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/29/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.